      Case 1:19-cv-01076-ECM-WC Document 1 Filed 12/27/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE MlDDLE DISTRICT OF ALABAMA

     Aeut!Lieueo/wW 50e/
  /Aillef            ile-0041               )
Full name and prison name of                )                                     =ry,"       4:=Z
Plaintiff(s)                                )                                   Cs'
                                                                                  0155
                                            )                                   c)•
                                                                                r- czpr--     ct'
v.                                          )       CIVIL ACTION NO.          r^       ir1-.,1
                                            )       (To be supplied by Clerk ofjarlDistritt
2    e-e /
         2/064                              )
                                            ) 1.1
                                                     Court)
                                                                              20 —4
                                                                                       rn
                                            ) I ilq -CV- 1016     ELM              c,
                                                                                   =          ;
                                                                                              09
                                                                                   ,7,0
                                                                                 r-     c-)
                                                                                              a-
Name of person(s) who violated your
constitutional rights.(List the names
of all the person.)


I.     PREVIOUS LAWSUITS
       A.   Have you begun other lawsuits in state or f- eral court dealing with the same,or
            similar facts involved in this action? YES 0 No ❑

       B.      Have you begun other losuits in state or federal court relating to your
               imprisonment?     YEgaril     NO0

       C.      If your answer to A or B is yes, describe each lawsuit in the space below. (If there
               is more than one lawsuit, describe the additional lawsuits on another piece ofpaper,
               using the same outline.)

               1.     Parties to this previous lawsuit:

                      Plaintiff(s)   e            11014041/ev.‘44./

                      Defendant(s)
                            1.79               .11-8-45e- i,?7,c.e.-‘03„eye
                                                 ///      -el"- 6,4.2.-ec/n
               2.     Court(iffederalsÿurt, name the district; if state court, name the county)
                          /4/ideri
      Case 1:19-cv-01076-ECM-WC Document 1 Filed 12/27/19 Page 2 of 5



             3.       Docketnumber

             4.   Jame ofjudge to whom case was assigie,
                     D,3 3G           7.-2          ex,04-4-40 .5-. 7/1/14
             5.       Disposition(for example: wasthe case dismissed? Was it appealed? Is it still
                      pending ?) /2//ft7Wipearbedf---

             6.       Approximate date offiling lawsuit "WI0,qe/1

             7.       Approximate date of disposition

       PLACE OF PRESENT CONFINEMENT



       PLACE OR INSTITUTION WHERE INCIDENT OCCURRED

                                      ,oey&/71,#/
       NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR.
       CONSTITUTIONAL RIGHTS.

             NAME                                          ADDRESS

1.                /47/fie                                      >fid      ,e400-71.ioyee,41,50/0
2.          ne               hv                /0/zer-io               iepeof Airoe4Af‘.4/D
3.

4.

5.

6.

IV.    THE DATE UPON WHICH SAID VIOLATION OCCURRED

                  /
V.     STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
       THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

       GROUND ONE:            BedAlf Aek/141 Cet71.1*^/   Ar
                                                           '5 44- 74447 /1(2 647-5
       *614•01/- A- x-A•vieemoi,/e1/••4-0,04//ae              / 440/4//y tea•
       447 444-eA/ ev(1)104   ,  • /soggs#- 04/719.041.411, 1neisrleif-fr.f%&46.•
       Arai/        ISABAini•->ivir oy A1r.2.-Orldri"A/ eelA./4.        Ole.,
       Case 1:19-cv-01076-ECM-WC Document 1 Filed 12/27/19 Page 3 of 5


  STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
  time, place and manner and person involved.)
  /45 P77                 49i/e, gee*41Iirk gfor      .2-
                                                        tv/i4244/6
 „1. hovi .6'ee."/ 14./ 4e.gralio.a Ao-/)4 A47,64/1
                                                  4 072 e/451-kee1440•4019-/
      h.,g&       ire 0/1 11;, 4y
                             (              ,w/
                                          ,e4 40/4?-4,  01.       viAtie /.4-
  At/47           hil -Cei= tete   4/01/4/flAb2/ fereemoic),A‘efree o.tof
  IRS], _1. wed           SZEJ-/i(fed/4W 14114,9                  Amid 40/idigokg*)-)
  GROUND TWO:   4Ale /4"ikiftf-v4w41.1 ehigefevez-Allex-10014'`/2-ir
            ,gel, 0- IP/a0,t17
  7Age-soltie                   AlaiAIDA,A ,iy,€040,1/y,y       ,
  de412 -21E9z                   'hoeifeeiv NAM& .51://04.4seAc1    "
  SUPPORTING FACTS: -1/07&S    .1VA/CG             /Ay"' DeGAeoee44444,eni,14/29//1/4/

  itlepkihia.4714M filnA7/eV            .(dG               Awl"14-06.--r8-f22-7,AAid-
        /Aoud       e7(//eec   'have,kJ/a zr           riesderlito,rerstel.Ve.14
                                                                               ( -ref,

       Aire Beeet                  xisr# $44ex,                /7 sfAlee 0A/
                                                            71-4                    r    A1144*


         a-ve/ 19^1  /Hs.--/7 ,z, 0404e. .27;17 g.A) tal/7"74-‘4Aggf
                               74/1_ Ave ,   4f                         -
                                                           rde//,164e.)."Awr
 ifX At/nod-0 "hire X.01
  GROUND THREE:SW401 AS" /41,c//;ietiArz/eleff/Ae.deice-irte."eaeA/,44x4   14

            oi/A   dieNie/719020c-eSi      SUAlei A fryeiglegipa- 511,4P,Aeior7
                                   7g,,jaeldieeolfati& Aicioase.eedeJaexe-i
                      Apehowirn////0-
  SUPPORTING FACTS:          45We/            ?./4•001        Za Ale AlejLe7a4Cd aei
   4$2.OrkaWir* sgert'e     00           ð'Ampole.    a//47 4v4ACA031   fgeS Aide- /!/Akegel


  Aive6-h      Roao-isio-ittozr.          Aftlpe                  Y-.64
                                                                  ,
                                                WeiplensweeB 4/1/4,
     Am,                                     PA/          f4440,ee
  logr/ofe, ides,190 g‘ci M                         ///s-v,,z ?wee",
  Au                                          Ae-ip/ e.feovi lAt-#.11/ /dr.     "'
                                                                            A'5hb i-


              Yd/feil
  _gO'd6,f floe/          014/y4/440   flieoUtf)e-te4404    'rle‘' 4rd
                        PAaccešs) e-WiroiliarAeekt            ,,01604.sir
  Ad"I*(A/o
                                              74
400-‘10/1e?- Apredwie/c-c1-0.4,/t/A/4/0"tepikny .fe,-/t.
                                                         seed
fe°1il'e-/Imi   deeedeaepy,htl,e09/0412wr edisTaz AO- k"4/5- iv°0,,Afres'.
                                             6006 4140,4tritm/
                        /%2dny( Alirkeeieivt(1/0/4
136416r#5*6 BeIN, seo--/4.,
4p leeAgvetii/X,
       C.                   /4(2 digyf aeiet
                 us-&-4-4///14,9eit
                                                 ,0/41/
                                                      -
                                            z -11.0t/c. hixieediu/Aidts-/
eNgetioth'i atochal Aga                 codelf44 lapiesa          ave.adiethrt
      Case 1:19-cv-01076-ECM-WC Document 1 Filed 12/27/19 Page 4 of 5



VI.    STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
       MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.
                      4c 44(ga h dec,e4 i.c/Okie ziiiphie
                      7404a

                   ioyakt femed"A #
       ,fisfAvelioodl                    6 pit!:c.,,,,,4c1 or/4
       AimmirsizA44/4/0-tholhoit-k,       e4/14'1, ,fr,e,y1/ de frkwej
                                                                                   id/eese._rt-Avex
       .5C6'                            / 7-ided
              / "A/eat/ /1/14,- /why'vied
         .e.ye-gh.




       I declare under penalty ofperjury that the foregoing is true and correct.

       Executed on      )0.7 • AO•/7
                            (Date)
                Case 1:19-cv-01076-ECM-WC Document 1 Filed 12/27/19 Page 5 of 5


 t
/4de-f                                                     .PIONIG4.agERY AL.

                                                             23 DIEV2OW PM 3 L
   Aw/4/1/.,x3/0                                                                             FOREVER /   Lisa




                              1'44.Op,/
                           :1'11pro   !JO:1p
                                          4,1"4/
                              (=--      Y
                                                    in
                                       "JUI/4/711
                                                   140
                                                   .•

                                                                    9edooa      1-4deg
                                                                                 frie„„,-- ,_//0
        Zoft,ellattivi
    o    eatior.Sr
► gleed.ree- E/1//7/1                       36104-4oieol        iiiiimihrulisiii
                                                                Mid
                                                              I'r       r"1/1("  ? g
